     Case 1:11-cv-00691-LAK-RWL Document 2657 Filed 08/02/21 Page 1 of 1




                                       GLAVIN PLLC
                                     2585 Broadway #211
                                   New York, New York 10025
                                        646-693-5505

                                                      August 2, 2021


VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]
Dear Judge Preska:
        I represent the United States and write in response to the Court’s July 26, 2021 order
directing counsel to confer and indicate their views, by joint letter, regarding a schedule for
sentencing submissions and counsel’s availability for sentencing. Dkt. 346 at 245.
        The Special Prosecutors propose to file a sentencing submission by August 16, 2021. Mr.
Kuby, counsel for defendant Steven Donziger, proposes to file the defense sentencing
submission by September 13, 2021. As for a sentencing date, I am scheduled to be in trial
beginning on September 13, 2021, so if the Court schedules sentencing for a day in September
after the 13th, I would request that the sentencing be on a Friday. Otherwise I am available.
Mr. Kuby is available any day after September 13 other than September 20 or 29.
                                                      Respectfully submitted,


                                                      _______/s/______________________
                                                      Rita M. Glavin

                                                      Special Prosecutor on behalf
                                                      of the United States
